Earl Warren: Number 200, Aida S. Kovacs versus George A. Brewer. Mr. Haimoff, you may proceed and we understand that there is no one here on the bottom side is that correct?
Louis Haimoff: That is correct, Your Honor. Mr. Chief Justice, if the Court please. This case is here on certiorari to the Supreme Court of the State of North -- North Carolina. The judgment involved is a judgment of the Supreme Court in North Carolina which denied the petition of the petitioner here, Mrs. Kovacs, to enforce in North Carolina an award of the New York Court which had -- which had awarded to her the custody of her child. The child was then eight years of age, a little girl. The case comes here on the following facts. The parties were married originally in New York where they resided. The marriage occurred in 1945. The child was born in New York in 1946. In 1950, the husband brought an action against the wife for divorce in New York and after a trial, judgment was rendered in favor of the husband against the wife. With respect to custody, the court held that while it would not have ordinarily taken the child from his mother really by reason of the misconduct which had been found in the case, nevertheless, the Court did so for the reason that he found that the mother's financial situation and circumstances with such as not to promote the interest and welfare of the child. There was another problem with respect to custody because the husband was then in the navy and has been throughout this proceeding.
William O. Douglas: This is where?
Louis Haimoff: In the navy. He was enlisted, a man in the navy.
William O. Douglas: (Inaudible)
Louis Haimoff: If he is, Your Honor, in the navy. For that reason, the court ultimately decided to award the custody of the child to the paternal grandfather who was a resident of North Carolina. And accordingly the child, he went to North Carolina and remained there with her grandfather.
William O. Douglas: The child is still in North Carolina?
Louis Haimoff: So far, as the record is concerned, yes Your Honor. In 1951 and again in 1952, Mrs. Kovacs made application to the Supreme Court in New York to modify the order which has been made and both of these applications were denied. The court presumably finding that there has been no sufficient change in her circumstances as to warrant any change of custody. In 1954, however, she married Joseph Kovacs who has been named as correspondent in the original divorce action and she went to live with him in Riverdale, New York. Based upon this change in her circumstances, a new application was made, came on to be heard, the Brewers, the grandfather, the father and son appeared by counsel submitted affidavits and upon the basis of the evidence submitted, the court modified its earlier order and awarded custody of the child to Mrs.Kovacs. With this order, the petitioner here attempted to obtain custody of the child. The Brewers however refused voluntarily to surrender the child.
William O. Douglas: Who appeared in that New York proceeding?
Louis Haimoff: The Brewer -- both of them.
William O. Douglas: Pardon me?
Louis Haimoff: Well, the proceeding was a motion in the divorce action so that Brewer, Jr., the plaintiff appeared by counsel submitted an affidavit and his father who had actual custody of the child did not appear by counsel but did submitted an affidavit in opposition to the application to modify the custody award.
William J. Brennan, Jr.: Do you mean by that, that that is just an affidavit of the grandfather the support of the son's position in the case?
Louis Haimoff: Yes, Your Honor. In other way, the motion, the application of Mrs. Kovacs was by motion in the divorce action. In other words, if the question is whether or not the grandfather was added as another party, that is not so.
William J. Brennan, Jr.: So he's never --
Louis Haimoff: He has never --
William J. Brennan, Jr.: That has been an order of the New York Court the records of the grandfather?
Louis Haimoff: Well, the order of the New York Court was in fact directed to the grandfather but --
William J. Brennan, Jr.: Did it require the grandfather to do anything?
Louis Haimoff: It did require the grandfather to surrender custody of the child since the order of the Supreme Court originally had awarded custody of the child to the grandfather. I think possibly, the legal analysis of that situation is that the grandfather is acting pursuant to court order as agent of the father, Brewer, Jr., who was in the navy taking care of the child temporarily pending his service in the navy. If he was -- I think the father ever left the navy, the custody of the child would then be turned over to him. But that never happened.
Hugo L. Black: The child would have jurisdiction.
Louis Haimoff: I beg you pardon?
Hugo L. Black: The child have jurisdiction at that time.
Louis Haimoff: At that time -- that's correct, Your Honor, which was the point of the North Carolina decision.
Speaker: (Inaudible)
Louis Haimoff: Yes, Your Honor.
Speaker: (Inaudible)
Louis Haimoff: With the grandfather.
Speaker: (Inaudible)
Louis Haimoff: Yes, Your Honor
Felix Frankfurter: You mean that's what New York decided?
Louis Haimoff: Yes, Your Honor. I don't know about the decree that contain a reference to North Carolina. But since it had appeared that the grandfather lived in North Carolina, I think that would be a proper inference from the decree.
Speaker: (Inaudible)
Louis Haimoff: Yes, Your Honor.
Speaker: In North Carolina?
Louis Haimoff: In North Carolina.
Speaker: And the grandfather was (Inaudible)
Louis Haimoff: Except to the extent that he became a party in legal theory by reason of the fact that his custody depended upon the right of the child's father to custody but in no other way.
Speaker: (Inaudible) awarded to the grandfather.
Louis Haimoff: Yes, Your Honor. The point that Your Honor makes now I see is this. How could the court have awarded custody to the grandfather if the grandfather was not a party to the proceeding?
Speaker: No.
Louis Haimoff: No?
Speaker: (Inaudible)
Louis Haimoff: He made no appearance unless his submission of an affidavit is construed to be tantamount to an appearance. Other than that, he may not.
Speaker: (Inaudible)
Louis Haimoff: I don't think so Your Honor. I don't think it materially but that's our position. May I --
William J. Brennan, Jr.: Your contention in this case maybe -- is that -- the judgment of the New York court could have been given finding effect by a North Carolina case --
Louis Haimoff: Yes, Your Honor.
William J. Brennan, Jr.: -- as against the grandfather.
Louis Haimoff: Yes, Your Honor, well --
William J. Brennan, Jr.: How do you make him -- how do you bring that about if he is not a party to the (Voice Overlap) --
Louis Haimoff: Well, the grandfather's right to custody of the child has no origin. It has no justificationIt has no basis except in the order of the New York court. Once you remove that basis for the custody of the child with the grandfather, then he has no right to it.
William J. Brennan, Jr.: Well, didn't North Carolina exercised a parents (Inaudible) jurisdiction--
Louis Haimoff: I'm coming to that, if I may, Your Honor.
William J. Brennan, Jr.: The trial was in North Carolina.
Louis Haimoff: That's exactly the question I was presented.
William J. Brennan, Jr.: Why is the custody has to originate from New York to order a subpoena?
Louis Haimoff: The jurisdiction of the State of North Carolina based upon the idea of a notion that the state has acted as parents patriotic, I consider it applies only in a case where there is no parent or were the rights of a parents are being adjudicated. The point of this whole appeal is that what we have involved here is an adjudication of the right of the parents as between the parents to the custody of the child. Now, the net effect of the New York decision was to award the custody of the child to the father. Well the reasons which I have pointed out, the Court considered it appropriate to send the child to the father's father or the child's grandfather in North Carolina. He couldn't send the child to the navy.
William O. Douglas: New York in both times -- New York in both times had jurisdiction over --
Louis Haimoff: Over the parties.
William O. Douglas: Over the parents.
Louis Haimoff: Parents, both parents in our view is what basic and necessary and nothing else is necessary.
William J. Brennan, Jr.: Well, do you mean that the North Carolina decree cannot be construed? I understand that the father in fact is in the navy all the time.
Louis Haimoff: Yes, Your Honor.
William J. Brennan, Jr.: The child has been brought up by the grandparents --
Louis Haimoff: Refer to the study --
William J. Brennan, Jr.: So the record show, the child never seen his father. Isn't that so?
Louis Haimoff: Well, so far as this record shows -- well, I don't think that's true, if Your Honor please because the divorce proceeding was brought in 1951 --
William J. Brennan, Jr.: Well, I don't mean never but I --
Louis Haimoff: Since --
William J. Brennan, Jr.: Since the grandparents have had the child.
Louis Haimoff: Since.
William J. Brennan, Jr.: So far as it appears in the record, the father has not been around.
Louis Haimoff: So far as this -- well, that isn't true either, if Your Honor please because there were affidavits in the case which was submitted which indicate the father's great love for his child and the fact that he has seen the child from time to time on this (Voice Overlap) --
William J. Brennan, Jr.: What do you think the North Carolina decree can be interpreted since the award in this instance without qualification to the grandparents, am I not correct about that?
Louis Haimoff: In New York or --
William J. Brennan, Jr.: North Carolina defense.
Louis Haimoff: Yes.
William J. Brennan, Jr.: That's without qualification --
Louis Haimoff: Yes, Your Honor.
William J. Brennan, Jr.: -- awarded the child to the grandparents.
Louis Haimoff: Yes, Your Honor.
William J. Brennan, Jr.: Well, don't you suppose that might have been an award. It could be interpreted as an award to the grandparents independent of any rights to the parents?
Louis Haimoff: That is possible but I don't think that the Court of North Carolina had any right to do it in view of the prior judgment of the New York court.
William J. Brennan, Jr.: Yes but you are faced with a problem that parent's patriotic exercise by the North Carolina courts maybe an independent basis (Voice Overlap) --
Louis Haimoff: It is -- it is an independent basis but it's not applicable here.
William J. Brennan, Jr.: All right.
Louis Haimoff: That's -- that's our view.
Earl Warren: Suppose the child had not been cared for properly by the grandparents and the courts of North Carolina had taken jurisdiction over the -- over the child to see that because adequately taken care of, do you still think that they had been obliged to recognize the New York decree?
Louis Haimoff: No, they would not. In other words, there's no question about the power, the jurisdiction of the North Carolina court, act upon the basis of circumstances which occurred subsequent to the entry of the New -- of the New York decree. There's no question about that at all. The only point that we make here is that North Carolina has no right to award custody of the child to the grandfather because Judge Stevens in North Carolina disagreed with Judge (Inaudible) in New York as to where the child wanted to be on the same fact. That's basically our position.
Felix Frankfurter: That must be on the basis that North Carolina -- that the determination by the New York court of the well-being of the -- the proper -- proper regard to the well-being of the child, physically resident in North Carolina is an adjudication -- I don't know what in personam which another full page (Inaudible) must be respect by North Carolina. That's your case, is it?
Louis Haimoff: That's our position. And our position further is that that decision has already been made by this Court in May against Anderson. In other words --
Felix Frankfurter: It has that each member of the Court doesn't so (Inaudible)
Louis Haimoff: Well, may I suggest that the reasons --
Felix Frankfurter: I hope you'll suggest that I re-read the case.
Louis Haimoff: No, you're not -- I will not --
Speaker: (Inaudible)
Louis Haimoff: There is no question. That has been raised and I've cited in the brief several New York case which squarely make that -- take that holding and that is that the presence of the child is not necessary to a jurisdiction but it seems to me that the basis and principle of an adjudication of custody which was made clear, I believe at least, and May against Anderson makes it conclusive that a custody adjudication has now been held to be a proceeding and in personam and not a proceeding in rem and that therefore the presence of the child is -- is irrelevant (Voice Overlap) --
William J. Brennan, Jr.: -- suppose in this instance, the grandparents had not been on good terms with their son, if the child was actually in North Carolina living with the grandparents as I understand it. I suppose the type of this New York proceeding that New York -- it's been made awarding custody to the father of the child and the grandparents got into a North Carolina court and got an independent award for themselves. Was the North Carolina court would have to give full faith and credit for the New York case?
Louis Haimoff: Either that of the Full Faith and Credit Clause does not apply to custody cases one way or the other.
Felix Frankfurter: What you're saying is that here, a New York court originally had the disposition of a child. They thought the welfare of the child required that it'd be handed over to the grandfather who I suppose could not have been compelled to take charge of this child. Is that right?
Louis Haimoff: That's correct.
Felix Frankfurter: Nevertheless, in -- in the human disposition of the situation, a child goes and lived with the grandparents and has lived how many years there?
Louis Haimoff: Four years.
Felix Frankfurter: How many?
Louis Haimoff: Four years.
Felix Frankfurter: Four years. And the child is there and has been there. And now because another New York judge several years later thinks that she would make a good -- what shall I say? Tender and desirable mother and such a judge, I take it for granted, is allowed to make that judgment. If a child isn't there and he does not know anything about it at a distance, that determination that's controlling upon North Carolina in theory and law as though these were a controversy about a negotiable instrument.
Louis Haimoff: Exactly. Now may I -- may I add to that, if Your Honor please that if -- if -- if that statement is not correct although it sounds extreme as it was put --
Felix Frankfurter: I want it to be accurate whether it's extreme or not, there's a difference.
Louis Haimoff: It is accurate. (Voice Overlap) and it is a necessary result of the adjudication of the decision of this Court in May against Anderson which was to the effect that a proceeding with respect to custody is a proceeding in personam. In other words, if you -- if you are dealing with the rights of individuals with respect to money or with respect to children, and if you hold that personal service on both -- on both parents, it is necessary. In order to give the Court jurisdiction, you have in effect rule that in custody cases, no distinction is to be drawn. And that once you have defined the rights of the parents, once you have held that we are concerned in custody matters with the rights of the parents then it follows that you are dealing with the personal rights of individuals, the mother and the father and that the presence of the child or the physical whereabouts of the child is irrelevant. Now, the fact that the child is not present in Court and the fact that the judge has no opportunity, let us say, to confer with the child, ought not to make a difference unless you are going to establish a different rule for an infant or for a grown child.
Felix Frankfurter: I suggest to you that May against Anderson was made possible by my concurrence and my special detailed explanation of what I understand the opinion to be because otherwise, whatever May and Anderson and sort of my concurrence had the agreement of only four members of this Court.
Louis Haimoff: I -- I am not prepared, if Your Honor please. I mean I did not prepare to reargue the question as to whether or not a custody proceeding or to be deemed to be a proceeding in rem or in personam.
Felix Frankfurter: Well, I'm not arguing that as to that question. I'm trying to say that I must decide your way because of May and Anderson.
Louis Haimoff: I don't think that that is so, Your Honor. I think that the decision has to ought to be this way because of a fact that a decision had to be made as to whether or not in custody cases, you could deprive the mother or the father of his or her rights to custody in his absence. Any party so to speak.
Felix Frankfurter: I'm suggesting to you that that is not what made a Court in that case.
Louis Haimoff: Well, now then assume --
Felix Frankfurter: That is not the ground. That is not the way I understood what the opinion of my brother (Inaudible) was.
Louis Haimoff: Well --
Felix Frankfurter: I'm not saying you -- you may not have the agreement of the Court with you as new proposition. I'm saying to you that you cannot tell us that would be an answer to such.
Louis Haimoff: Well, I don't know what I would say of any purpose by quoting the language from May against Anderson which I rely upon.
Felix Frankfurter: Well, you can quote it but all I'm saying is there are only four people who agreed to it.
Louis Haimoff: I see Your Honor.
Speaker: (Inaudible)
Louis Haimoff: They are in a very definite sense in which I assume Your Honor means that term, yes.
Speaker: Subject to --
Louis Haimoff: Subject to change.
Speaker: (Inaudible)
Louis Haimoff: I say that North -- North Carolina would not -- would have no right to fight otherwise unless it did so on the basis of a fact, unless it did so on either one of two basis (a) fact which had occurred since the rendition of the New York award or (b), upon the basis of facts which for one reason or another had not been presented to the New York Court.
Felix Frankfurter: Or (c) -- or (c) that there's no reason for changing the welfare -- the conditions of welfare under which the child live.
Louis Haimoff: Well, that's amounts to a --
Felix Frankfurter: Because New York could do that the next day after this decree, couldn't it? New York itself could.
Louis Haimoff: Yes it could.
Felix Frankfurter: But North Carolina can't?
Louis Haimoff: Well, but New York court -- but the New York court could not except on the basis of changed circumstances. In other words --
Felix Frankfurter: By change circumstances meaning the judgment of one estimable New York judge predicts on the whole -- Mrs. Kovacs isn't good a thing for the child as a mother ought to be.
Louis Haimoff: Well that --
Felix Frankfurter: It's the only ground. That's right. And the North Carolina court said, we think this -- this child is morally and emotionally so well sheltered where he is if we ought not to serve a condition.
Louis Haimoff: Well, I would like -- perhaps I want at this point, Mr. Justice Frankfurter, to refer to -- to the decision of this Court in the Halvey case where the statement was made that the -- where the statement was made after Florida decree or to be binding in New York and that the New York court ought not to change the Florida decree simply because the New York court disagreed with the Florida decision. Perhaps I could read the language because it's exactly the point I have in mind.
Felix Frankfurter: As I understand -- as I recall that, I think I wrote something there too and the whole point of that case was that you're dealing -- when you're dealing with custody, you're dealing with something very different from a negotiable instance.
Louis Haimoff: That is true in a sense Your Honor. The language I have in mind is this. The child's welfare must be the controlling consideration. Whenever a Court which can actually lay hold of a child is appealed to on behalf of the child, there's no question about that. Short of that, a valid custodial decree by Florida could not be set aside simply because a New York court, on independent consideration, has its own view of what custody would be appropriate.
Felix Frankfurter: I get that.
Louis Haimoff: In other words, it's my -- if the --
Felix Frankfurter: But here -- but here, New York is setting aside the North Carolina situation.
Louis Haimoff: Well that's -- that I think is not correct, if Your Honor please. New York --
Felix Frankfurter: But the point is, isn't it true that the child is -- there's no question -- is there any question that the child's well -- being has been preserved during these four years and that will be disturbed on the theory that --
Louis Haimoff: Well, we don't --
Felix Frankfurter: -- North Carolina must now bow to New York although the child is before the judges.
Louis Haimoff: We don't agree with that, if Your Honor please. And the -- and the New York court which originally made the order, awarding custody to the grandfather has now also reconsidered its decision and it's in line with the normal --
Felix Frankfurter: Was the child before the New York court?
Louis Haimoff: Well, I'd like to address myself to that, if I may Your Honor as to whether or not the child was before the New York court. In other words, it seems to me we ought not to -- well not to confuse but link together at the same time the question as to the legal right of the Court to make decision and the further question as to whether we agree with it or whether it acted on -- on insufficient evidence. In other words, the question it seems to me that is now being raised is how can a court make a decision with respect to custody unless the child is in court? Well now, it very often happens that such orders are made and the child is not in court. The child maybe away in school. This is a matter for the judge to -- to determine but we are not concerned with that question. That's dealing with the sufficiency of the evidence of the New York court that might be a matter that could be presented on appeal. Mr. Brewer, Jr. could have taken an appeal in New York and urge it. How could this New York court have changed the decision that was formerly made? The child wasn't even here. This is a matter that's addressed, it seems to me, to the correctness of the decision --
Felix Frankfurter: May I -- may I --
Louis Haimoff: -- not to the jurisdiction of a court to make it.
Felix Frankfurter: May I quote it to you why it is relevant to my mind? It isn't merely a question of the evidence on which the judge acted but what legal rule, what imperative requirement we should make to determination by distant tribunal abstractly considering the question without having available the kind of evidence in a normal instance, determine such a judgment. Now, the cases to which I -- you refer, I read a lot of them. They deal with the difficulty of the problem whether a child of eight years or nine years or six years or 12 years can give evidence on what basis the court can act. The cases are full of that kind of thought. But we're not considering a legal question which you're tendering quite right now that abstractly considered because the New York District Court, having no evidence before except the quality of the mother now that she's remarried to change the condition in which the child has been in the last four years as a constitutional doctrine. That's what you're tendering, right? Aren't you? Isn't that true?
Louis Haimoff: I don't -- I don't agree with that. With all due --
Felix Frankfurter: But isn't it a constitutional doctrine you're tendering?
Louis Haimoff: I am tendering a constitutional doctrine but not that one which it seems to me still addressed to the question of the correctness of the decision of the New York court. I'm not dealing with that. I'm dealing with the question of the jurisdiction of the Court to make that decision and it seems to me that does not depend and I see no authority for it anywhere on the fact that the child happens to be physically within the state. Are we dealing now with physical presence, residence or domicile?
Felix Frankfurter: I'm suggesting that in order to determine a constitutional question, we are not to determine it in abstract (Inaudible). A legal question that the child is like a negotiable instance like a bill of exchange and since the bill of exchange determines in New York and binds other state, ergo, a determination regarding the child binds all the other state. I'm challenging the basis on which we are asked to pronounce such a constitutional doctrine.
Louis Haimoff: The only -- the answer that I would like to make to that is this, that we are dealing in custody cases with the rights of the parents.
Felix Frankfurter: Is that (Inaudible)
Louis Haimoff: This I believe to be the necessary implication of May against Anderson and I believe that to be crucial to the decision of this question.
Tom C. Clark: Whether that would be the best interest of the child?
Louis Haimoff: The fact that a resolution of the conflicting interests of the parents to the custody of the child depends or turns upon the welfare of the children. It does not alter the fact that what is basically being passed upon or adjudicated is the right of either parents to the custody, care, management and companionship of the child.
Tom C. Clark: Wasn't that a constitutional right? They don't own them, do they?
Louis Haimoff: They don't own them, that is true but they are legal rights and all legal rights, all legal -- I mean in other words, there is nothing in the United States constitution in the Full Faith and Credit Clause which says that all judgments except judgments in custody matters must be respected by other states. It says --
Tom C. Clark: Are there any state that make a judgment for the custody of a child forever binding?
Louis Haimoff: No state does but there is an established -- but the fact -- but the proposition which is that a Court may modify its earlier decision assumes the jurisdiction of the court to have made its earlier decision and acts upon the basis of evidence of -- of facts which have occurred since the rendition of the early adjustment. There is no question that the New York court as in the Halvey case which presented that situation. The New York Court there on the basis of fact which have not been presented, require the Court modify the acquired decision and this Court sustained the action of the Florida -- of the New York court on the very theory that what Florida could do, New York could do. So we -- that question is not presented here because that question assumes the jurisdiction of the Court to make the original -- and also assume since the courts talk in terms of facts not previously presented and in terms of changed circumstances also assume that in the absence of those things, in the absence of changed circumstances, in the absence of evidence which had not been presented to the prior courts that -- that award would be binding and ought to be respected because otherwise, judicial proceedings with respect to custody matters are excluded or excised from the Full Faith and Credit Clause as if there has been a specific exception of that type of judgment. Now --
Tom C. Clark: Do you think there is no jurisdiction in the state where a child is determined? There is jurisdiction.
Louis Haimoff: There are two types of jurisdiction in a state where the child is physically located. There is the jurisdiction which has been referred to which was applied in the Halvey case based upon as I said the evidence not submitted or upon other facts. There is also another type of jurisdiction which is entirely independent of the jurisdiction and we have thus far have been talking about which has to do with a divorce proceeding and the incidental power of the Court which is passing upon a divorce to make awards with respect to alimony and custody. There is another jurisdiction which was set forth in the Finley case in the New York Court of Appeals and was actually the origin of the North Carolina Rule about the Reece. In that case, the Court held that the parties could not bring into the New York court a dispute which had to do with their respective claims to the custody of the children without at the same time bringing -- unless there were a divorce action. In other words, there was no independent proceeding to define the rights of the parties with respect to the child. The Court did say however that the Court -- that the State of New York has a jurisdiction as parent's patriot to take care of the child if the welfare of the child requires it. But the Court pointed out that there was nothing in that case to show that this was a kind of an emergency situation which required the Court to intervene for the benefit of the child. Now, that is the jurisdiction and that would apply whether there are no parents. It applies to orphans, to abandoned children, it has nothing to do in my opinion where the situation where you are dealing with a divorce suit, where the Court and the divorce action made an award with respect to custody and where that Court subsequently modifies it upon the appearance of the parties. It will be entirely different of course that the parties had not appeared. Based upon the appearance of the parties and then another court supposing the following day on the same facts says, “Well, we don't agree with you New York Supreme Court judge. We have our own view as to what custody would be appropriate.” I don't think that -- I mean either -- either I say the Full Faith and Credit Clause applies the custody proceedings or it does not. If it does apply, then this judgment has to be reversed.